Citation Nr: 1141251	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for infertility, to include as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1989 to August 1991.

This matter is on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, the Board notes that, in June 2004, the Veteran submitted a substantive appeal for the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  However, subsequent to that appeal, the RO granted service connection for this disorder with a 30 percent disability rating.  The RO's decision constitutes a full grant of that issue and, in the absence any disagreement with either the rating or the effective date, it is no longer on appeal.  


FINDINGS OF FACT

1.  In a June 2003 decision, the RO denied service connection for infertility on the basis that this disorder was not related to active duty service and was not an undiagnosed illness.  

2.  The evidence added to the record since the June 2003 decision became final, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact that is necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2003 decision that denied the Veteran's claim of entitlement to service connection for infertility, to include as an undiagnosed illness, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2.  The evidence received since the June 2003 decision became final is not new and material, and the requirements to reopen the claim for entitlement to service connection for infertility, to include as an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in November 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  The Veteran was specifically advised that his earlier claim for service connection for infertility had been denied because his condition was a diagnosed disorder (low sperm count) that was not found to be related to his active service.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained as well as identified VA outpatient treatment records.  The Veteran has also submitted his own private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board acknowledges that the Veteran was not afforded a new VA examination since the last final denial of the claim.  However, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

 "New" evidence is defined as evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (2011).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran served in the Army from April 1989 to August 1991 and includes service in the Southwest Asia theater of operations.  As is relevant to this appeal, he is claiming entitlement to service connection for infertility, which he asserts is due to exposure to chemicals and depleted uranium while serving in Iraq.  

The RO previously denied this claim in June 2003 on the basis that it could not be considered an undiagnosed illness, and that the evidence did not indicate that it was related to his active duty service.  In July 2003, he submitted a Notice of Disagreement to this decision and, after a statement of the case was issued in May 2004, he appealed the issue via a VA Form-9 in June 2004.  However, in response to a June 2006 decision that granted service connection for many of the other issues on appeal at that time, the Veteran's representative requested soon thereafter that the remaining issues on appeal, including his infertility claim, be withdrawn.  No further action was taken on that appeal.    

The Board recognizes that in October 2006, only four months later, the Veteran filed a new claim for entitlement to service connection for infertility, to include as due to an undiagnosed illness following service in the Southwest Asia theater of operations.  Such does not vitiate the finality of the June 2003 decision.  Indeed, in Hanson v. Brown, 9 Vet. App. 29, 31 (1996), the United States Court of Appeals for Veterans Claims (Court) clearly held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  The June 2003 decision thereby remains final.

Accordingly, in its March 2007 decision, the RO was correct in requiring new and material evidence, and the only remaining issue is whether the RO was also correct in concluding that such new and material evidence had not been shown.  The evidence of record at the time of the last final denial of the claim included the Veteran's service treatment records, as well as VA treatment records from 2001 to 2006, which address unrelated health disorders.  The evidence also includes series of VA examinations that were conducted in March and April 2003.  One such examination, specifically in April 2003, was a VA genitourinary examination indicating that the Veteran had a low sperm count, experienced difficulty conceiving, and underwent a varicocelectomy in 2000.  The Veteran also submitted a private sperm analysis report from February 2000, indicating defective sperm with below average motility.  

In addition to the treatment records previously considered, the evidence included unit records, a Department of Defense report regarding potential chemical exposure by veterans who served in the vicinity of Khamisiyah, Iraq, a Persian Gulf Registry report and some literature discussing the potential connection between service in the Persian Gulf theater of operations and birth defects.  

Since the RO's original decision became final, VA treatment records from 2004 to 2006 have been incorporated in the record.  The Veteran also submitted sperm analysis reports from February 2000 and April 2008, as well as a June 2008 private physician's statement that the Veteran "needs evaluation and treatment for infertility because of abnormal sperm morphology."  In addition to these medical reports, the Veteran submitted a urinalysis report from November 2006 that indicated trace amounts of uranium in his urine.  

After a review of the records submitted since the last final denial of the claim, the Board concludes that none of it is new and material to the claim on appeal, and the reopening of the claim is not warranted.  Much of the VA treatment records from 2004 to 2006 address the Veteran's diagnosed psychiatric disorder and do not note treatment related to infertility.  Additionally, the VA examination he had in March 2007 was also not related to his infertility.  Therefore, while these records are new in that they have not been previously reviewed by the RO, they are nonetheless not material to the issue on appeal.  

Next, regarding the sperm analysis reports, the report from February 2000 was previously associated with the record prior to the last final denial of the claim.  It is not "new" for purposes of 38 C.F.R. § 3.156.  In contrast, the April 2008 report and the June 2008 private physician's statement are both "new" in that they were not reviewed prior to the last final denial of the claim.  However, the Board determines that neither are material to an unestablished fact necessary to support entitlement to service connection.

Specifically, the April 2008 report and the June 2008 merely establish that the Veteran has abnormal sperm, which is a fact that had been previously established.  The June 2003 decision did not dispute a current disability, but instead denied the claim because the evidence failed to establish that his infertility (low sperm count and mutated sperm) was related to active duty or that it was an undiagnosed illness.  Neither of these new pieces of evidence relates to the basis of the original denial.  

With respect to the November 2006 urinalysis report, this is also new in that it was not previously considered by the RO prior to the last final denial.  However, it is also not material to an unestablished fact necessary to support service connection.  It is true that this evidence appears to indicate exposure to uranium, but it does not establish that any such exposure was during active duty.  In fact, the report specifically stated that it was impossible to determine whether this uranium was due to natural or depleted uranium exposure.  Moreover, even if such exposure could be linked to active duty, there is no evidence to indicate that this potential exposure has led to his infertility and other sperm disorders.  

Finally, the new evidence includes additional statements about the Veteran's condition relating his sperm disorder to his active duty service.  These statements are substantially repetitive of the statements made prior to the last final denial of the claim; and, thereby, they are not "new".  Bostain v. West, 11 Vet. App. 124   (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, even if the statements disclosed new information, such assertions would not be sufficient to reopen the claim, as a lay person is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the current evidence submitted by the Veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claim to reopen must be denied.   


ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for infertility, to include due to an undiagnosed illness, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


